DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 9, 12 – 24 are allowed. Claims 2, 10, and 11 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system for autonomous taxi route execution for an aircraft, the system comprising: a processor; and memory, the memory storing instructions, when executed by the processor, cause the processor to: receive, with a front-end module, a first ground control station (GCS) message from a ground control station; determine that the first GCS message includes a clearance command; determine, from the clearance command, a context data structure representing a planned taxi route, wherein the context data structure comprises a first waypoint, a first leg ending at the first waypoint, a first hold action object linked to the first waypoint, and a first hold clearance object linked to the first hold action object, and wherein the first hold action object being linked to the first hold clearance object activates a hold action internal state associated with the first waypoint; cause the aircraft to autonomously taxi along the first leg; cause the aircraft to autonomously hold at the first waypoint based on the activated hold action internal state associated with the first waypoint; receive, with the front-end module, a second GCS message from the ground control station; determine that the second GCS message includes a cross clearance; create a first cross clearance object within the context data structure; delink, based on the creating the first cross clearance object, the first hold action object from the first hold clearance object; link the first cross clearance object to the first hold action object to deactivate the hold action internal state associated with the first waypoint; and cause the aircraft to autonomously resume taxiing based on the deactivated hold action internal state associated with the first waypoint.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 20, A system for autonomous taxi route execution for an aircraft, the system comprising: a front end module configured to receive a first ground control station (GCS) message from a ground control station; determine that the first GCS message includes a clearance command; receive a second GCS message from the ground control station; and determine that the second GCS message includes a cross clearance; and a clearance manager configured to determine, from the clearance command, a context data structure representing a planned taxi route, wherein the context data structure comprises a first waypoint, a first leg ending at the first waypoint, a first hold action object linked to the first waypoint, and a first hold clearance object linked to the first hold action object, and wherein the first hold action object being linked to the first hold clearance object activates a hold action internal state associated with the first waypoint; and create, from the second GCS message, a first cross clearance object within the context data structure; and an auto taxi module configured to: cause the aircraft to autonomously taxi along the first leg; cause the aircraft to autonomously hold at the first waypoint based on the activated hold action internal state associated with the first waypoint; delink, based on the creating the first cross clearance object, the first hold action object from the first hold clearance object, link the first cross clearance object to the first hold action object to deactivate the hold action internal state associated with the first waypoint; and cause the aircraft to autonomously resume taxiing based on the deactivated hold action internal state associated with the first waypoint.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 21, A method for autonomously executing a planned taxi route with an aircraft, the method comprising: receiving a first ground control station (GCS) message from a ground control station; determining that the first GCS message includes a clearance command; determining, from the clearance command, a context data structure representing a planned taxi route, wherein the context data structure comprises a first waypoint, a first leg ending at the first waypoint, a first hold action object linked to the first waypoint, and a first hold clearance object linked to the first hold action object, and wherein the first hold action object being linked to the first hold clearance object activates a hold action internal state associated with the first waypoint; storing the context data structure in scratchpad memory; moving the context data structure into an active slot upon receiving an execute command; causing the aircraft to autonomously taxi along the first leg; causing the aircraft to autonomously hold at the first waypoint based on the activated hold action internal state associated with the first waypoint; receiving a second GCS message from the ground control station; determining that the second GCS message includes a cross clearance; creating a first cross clearance object within the context data structure; delinking, based on the creating the first cross clearance object, the first hold action object from the first hold clearance object; linking the first cross clearance object to the first hold action object to deactivate the hold action internal state associated with the first waypoint; and causing the aircraft to autonomously resume taxiing based on the deactivated hold action internal state associated with the first waypoint.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666